Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 17 May 2021 is acknowledged.
Double Patenting
Applicant is advised that should claim 7 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 7 depends on claims 5 and 6 which involve the barrier/adhesion layer going partially up the sidewall of the metal layer and a varying thickness of said barrier/adhesion layer.  Claim 8 while depending solely on claim 1 still inherently contains both limitations of going partially up the sidewall of the metal layer and a varying thickness as it extends upward.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5 and 6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kim et al. (US Pat. Pub. 2018/0166334).
Regarding claim 1, Kim teaches a multi-layer device comprising:
a barrier or adhesion layer located on a portion of a first top surface of a first layer [fig. 4, barrier 212 located above/on top of 205];
a conductive metal layer located on barrier or adhesion layer [fig. 4, 300]; and
a dielectric layer located on top of the first layer, wherein the dielectric layer is in direct contact with the sidewall of the conductive metal layer [fig. 4, 310 is in direct contact with sidewalls of 300].
Regarding claim 4, Kim discloses the multi-layered device of claim 1, wherein the barrier or adhesion layer is selected from a group comprised of Ru, Co, or Ni [paragraph [0033], Ru].
Regarding claim 5, Kim teaches the multi-layered device of claim 1, wherein the barrier or adhesion layer extends up a portion of the sidewall of the conductive metal layer [fig. 7, when 300 is off centered, 212 extends up a portion of a sidewall].
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claims 1, 4, 5 and 6 above, and further in view of Fukasawa et al. (US Pat. Pub. 2007/0232047).
Regarding claim 2, Kim fails to teach the material the first layer is selected from.  However, Fukasawa teaches a interconnect structure in which a first layer is formed from SiC, SiN or SiCN [fig. 11, 120, paragraph [0032] teaches SiC, SiN or SiCN].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Fukasawa into the method of Kim by forming the first layer out of SiC, SiN or SiCN.  The ordinary artisan would have been motivated to modify Kim in the manner set forth above for at least the purpose of utilizing materials to ensure etch stop protection during processing while being as thin as possible [Fukasawa, paragraph [0032]].

Regarding claim 9, Kim in view of Fukasawa discloses the multi-layered device of claim 1, wherein the first layer and the dielectric layer are comprises of the same dielectric material [Fukasawa, paragraphs [0032 and 0036], the first layer and the dielectric layer can be SiN, SiC or SiCN].
Regarding claim 10, Kim in view of Fukasawa discloses the multi-layered device of claim 1, wherein the first layer and the dielectric layer are comprised of different dielectric materials [Fukasawa, paragraphs [0032 and 0036], the first layer can be SiN, SiC or SiCN while the dielectric layer can be SiO2, SiOF, SiON].
Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794.  The examiner can normally be reached on M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        
/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816